Citation Nr: 0312492	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  02-00 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran testified before the 
undersigned Veterans Law Judge at a hearing held at the RO in 
January 2003.

The record reflects that the veteran's claim for service 
connection for hearing loss was initially denied in a 
February 2000 rating decision on the basis that the claim was 
not well grounded.  That decision was not appealed.  On 
November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Pursuant to section 7(b)(1) of the VCAA, 
where a denial or dismissal of a claim for VA benefits became 
final during the period beginning July 14, 1999, and ending 
on November 9, 2000, on the basis that the claim for benefits 
was not well grounded, VA will, upon the request of the 
claimant, order the claim re-adjudicated under chapter 51 of 
title 38, as amended by the VCAA, as if the prior denial or 
dismissal had not been made.  114 Stat. at 2099-2100.  The 
Board notes that a precedent opinion of VA's General Counsel, 
VAOPGCPREC 3-01, held that in order to appeal a decision made 
on re-adjudication under section 7(b) of the VCAA, the 
claimant must start the appeal process anew by submitting a 
notice of disagreement with the referenced decision, and 
then, once a statement of the case has been issued, by filing 
a timely substantive appeal.  See 38 U.S.C.A. § 7105 (West 
2002).

Following the February 2000 rating decision, the veteran 
filed a second claim for service connection for hearing loss 
in April 2001.  His claim was re-adjudicated by the RO in 
July 2001 as though it had not previously been denied, and 
the veteran thereafter perfected his appeal of the July 2001 
rating decision.  Accordingly, the Board will address the 
issue of entitlement to service connection for hearing loss 
on a de novo basis.

The Board notes that the veteran was issued a statement of 
the case in September 1998 regarding the issue of entitlement 
to service connection for hypertension.  (The statement of 
the case was issued in response to his notice of disagreement 
with an August 1998 rating decision which denied service 
connection for the referenced disability.)  No further 
communication was thereafter received from the veteran or his 
representative.  The Board therefore concludes that the 
veteran is not seeking appellate review of the August 1998 
rating decision.


REMAND

The veteran contends that he has bilateral hearing loss and 
Meniere's disease resulting from his period of service.  He 
testified at his January 2003 hearing that he experienced 
acoustic trauma while serving in combat in Korea.  
Specifically, he testified that he sustained acoustic trauma 
while serving in field artillery firing heavy weapons.  
Service personnel records show that he served as the 
equivalent of a light truck driver, and that his awards and 
decorations include the United Nations Service Medal and the 
Korean Service Medal with three Bronze Service Stars.

Service medical records for the veteran are negative for any 
complaints, finding or diagnosis of hearing loss or Meniere's 
disease.  At his examination for discharge, the veteran's 
auditory acuity was measured as 15/15 on whispered voice 
testing.

The post-service medical evidence on file contains no 
reference to hearing loss or Meniere's disease until decades 
after the veteran's discharge from service.  VA and private 
treatment records for 1999 show that the veteran complained 
of dizziness and hearing loss, although not tinnitus, and 
records for 2001 show that he was diagnosed during a period 
of VA hospitalization with probable Meniere's disease.  The 
medical records show that the veteran was afforded an 
audiologic evaluation in September 1999 which demonstrated 
the presence of bilateral hearing loss for VA purposes.  See 
38 C.F.R. § 3.385 (2002).  None of the veteran's treating 
physicians has linked any hearing loss or Meniere's disease 
to his period of service.

Nevertheless, the Board points out that the veteran has not 
been afforded a VA examination to address whether any hearing 
loss or Meniere's disease is etiologically related to 
service.  See generally, Charles v. Principi, 16 Vet. App. 
370 (2002).  The Board is of the opinion that an examination 
addressing the etiology of the veteran's claimed disabilities 
would be helpful in the adjudication of the instant appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  After the above-requested 
development has been completed, the 
RO should afford the veteran VA ear, 
nose and throat and audiologic 
examinations to determine the 
nature, extent and etiology of any 
hearing loss and Meniere's disease.  
All indicated tests should be 
conducted, and the examiner(s) 
is(are) to set forth all findings in 
detail.  The examiner(s) should be 
asked to provide an opinion as to 
whether it is at least as likely as 
not that any hearing loss is 
etiologically related to service.  
With respect to any Meniere's 
disease or other vestibular disorder 
identified, the examiner(s) should 
also be asked to provide an opinion 
as to whether it is at least as 
likely as not that the Meniere's 
disease or other vestibular disorder 
is etiologically related to service.  
The complete rationale for all 
opinions expressed should also be 
provided.  The claims folder, 
including a copy of this remand, 
must be made available to and 
reviewed by the examiner(s).  The 
examination report(s) is(are) to 
reflect that a review of the claims 
file was made.

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 
2001).  Then, the RO should re-
adjudicate the issues on appeal.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

